Citation Nr: 0001606	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  99-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1977 to May 
1980, and again from January 1981 to December 1982.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant has presented no competent medical evidence 
showing a nexus between the diagnosis of myofascial back 
pain, made over fifteen years after service, and any incident 
or event of his military service, including his treatment in 
May 1982 for back spasms, or any other in-service occurrence 
or event.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  However, in the instant case, 
there is no evidence of continuity of symptomatology, as 
there is no record of treatment or diagnosis until 
approximately 15 years after service.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from May 1977 to May 1980, and again 
from January 1981 to December 1982.  The RO was unable to 
obtain copies of the appellant's service records for the 
period May 1977 to May 1980.  Nonetheless, under Wade v. 
West, 11 Vet. App. 302 (1998), missing service medical 
records are not necessary where the nexus requirement has not 
been satisfied, as the Board concludes in this case.  The 
appellant's available service records reveal that he was 
treated for muscle spasm in the lower middle back in May 
1982.  The assessment was of a pulled muscle.  He was given 
muscle relaxant medication for his pain.  The appellant 
testified that he was only told that he had back spasm, but 
was not diagnosed with any particular type of back injury 
while in service.  

Post service medical records are negative for a back disorder 
until November 1998, when the appellant underwent a VA spine 
examination.  The examination showed that the appellant's 
gait pattern with a straight cane was stable and his standing 
posture was within normal limits.  Cervical, thoracic and 
lumbar spinal areas were within normal limits except for mild 
lumbar curve reversal.  Range of motion of the back showed 
forward flexion possible to 110 degrees, extension of 15 
degrees, and lateral bending of 15 degrees bilaterally.  No 
definite radiation was noted.  An x-ray indicated that the 
lumbar spine was normal and that there was a slight loss of 
statute of the bodies of T7-8 in the thoracic spine.  
Paravertebral soft tissue was within normal limits.  The 
appellant was diagnosed with low back chronic recurrent 
dominant myofascial pain syndrome.  The examining physician, 
however, did not offer any opinion regarding the etiology of 
this disorder or relate it in any way to military service.  
Although the physician did transcribe the appellant's medical 
history, medical reports which transcribe the appellant's 
contentions without enhancement cannot be considered medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a low back disorder well 
grounded.  Caluza, 7 Vet. App. at 498.  The first element of 
a well grounded claim has been established - the appellant 
has demonstrated that he currently suffers from myofascial 
back pain.  However, there is no competent medical evidence 
which provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's back pain complained of 
approximately 15 years after service and the back spasms he 
experienced during service.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well-grounded claim triggers 
necessity to seek medical evidence to verify or not claim 
provided medical evidence already of record supports claim on 
the nexus question).  

The Board has considered the appellant's contentions on 
appeal that his current low back disorder stems from a fall 
in service; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is currently not well 
grounded on the basis of a medical nexus.  Further, in 
documents provided from the RO the veteran has been advised 
of the type of information he needed to submit to well ground 
the claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for a low back disorder as not well 
grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a low back disorder is 
denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

